DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12, 14 – 19 are allowed. Claims 13 and 20 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for automated vehicle condition grading, comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: accessing obtaining, from a client device or a data store, a set of images associated with a vehicle; processing each image of the set of images according to a machine learning model to generate a set of optical vehicle condition grades, wherein each optical vehicle condition grade, of the set of optical vehicle condition grades, indicates a discrete score from a range of discrete scores that are associated with damage to the vehicle that is shown in the set of images; assigning a plurality of weighted values to the set of images comprising: assigning a first weighted value to a first image of the set of images based on a first section of the vehicle shown in the first image and whether the vehicle includes a feature, wherein the first image is assigned a first value for the first weighted value based on the vehicle including the feature and is assigned a second value for the first weighted value based on the vehicle not including the feature; and assigning a second weighted value to a second image of the set of images based on a second section of the vehicle shown in the second image, wherein the second image is assigned a second value for the second weighted value regardless of whether the vehicle includes the feature; determining, based on applying the plurality of weighted values to the set of optical vehicle condition grades, an aggregated optical vehicle condition grade, generating, based at least in part on the aggregated optical vehicle condition grade,  a final vehicle condition grade for the vehicle; and storing the final vehicle condition grade for the vehicle in a vehicle condition grade data store.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A method for automated vehicle condition the method comprising: obtaining, from a client device or a data store, a set of images associated with a vehicle, wherein each image of the set of images is associated with a vehicle perspective of a set of vehicle perspectives; processing each image of the set of images according to a set of machine learning models to generate a set of optical vehicle condition grades, wherein each optical vehicle condition grade, of the set of optical vehicle condition grades, indicates a discrete score from a range of discrete scores that are associated with damage to the vehicle that is shown in the set of images, wherein the set of machine learning models comprises: a first machine learning model used to generate an optical vehicle condition grade in the set of optical vehicle condition grades; and a second model associated with the first machine learning model used to generate an optical vehicle condition subgrade in the set of optical vehicle condition grades; assigning a plurality of weighted values to the set of images, comprising: a first weighted value to a first image of the set of images based on a first section of the vehicle shown in the first image and whether the vehicle includes a feature, wherein the first image is assigned a first value for the first weighted value based on the vehicle including the feature and is assigned a second value for the first weighted value based on the vehicle not including the feature, and assigning a second weighted value to a second image of the set of images based on a second section of the vehicle shown in the second image, wherein the second image is assigned a second value for the second weighted value regardless of whether the vehicle includes the feature, determining, based on applying the plurality of weighted values to the set of optical vehicle condition grades, an aggregated optical vehicle condition grade; generating, based at least in part on the aggregated optical vehicle condition grade, a final vehicle condition grade for the vehicle; and providing an indication of the final vehicle condition grade for the vehicle to a client computing device.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 14, A method for automating vehicle condition grading the method comprising: obtaining, from a client device or a data store, a plurality of sets set of images, each set of images corresponding to a different perspective of a vehicle; obtaining, from a client device or a data store, values for a predetermined set of known parameters of the vehicle, including at least one of vehicle body type, vehicle door set type, vehicle drive type, and vehicle engine type, processing each of the set sets of images according to a machine learning model to generate a set of optical vehicle condition grades corresponding to the different perspectives of the vehicle by assigning a discrete value score from a range of discrete value scores associated with the condition of the vehicle shown in the sets of images for each of the different perspectives; weighting the value of at least one of the optical vehicle condition grades based upon the value of at least one of the known parameters relating to the corresponding perspective of the vehicle condition grade, determining, an aggregated optical vehicle condition grade based upon the optical vehicle condition grades including the weighted optical vehicle condition grade, generating, based at least in part on the aggregated optical vehicle condition a final vehicle condition grade for the vehicle; and storing the final vehicle condition grade for the vehicle in a vehicle condition grade data store.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666